Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed 09/01/2022, has been entered and carefully considered.  claims 1, 2, 9, 12, 15, and 17-20 are amended. Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on 09/01/2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “a first area determination unit configured to determine whether the first vehicle is located in an intersection area; and an operation mode determination unit configured to determine either a control mode or a terminal mode as an operation mode of the radio terminal device based on the identification information and a determination result by the first area determination unit, wherein, when the operation mode of the radio terminal device is determined to be the control mode, the transmission control unit is configured to output, as the transmission data, a second communication frame including second control 5information to the communication unit, and wherein, when the operation mode of the radio terminal device is determined to be the terminal mode, the transmission control unit is configured to output the transmission data to the communication unit in synchronization with the first communication frame including the first control information.”, as recited in independent claims 1, 17 and 18. Thus independent claims 1, 17 and 18 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-16 and 19-20 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshioka et al. (US 2022/0078839 A1) discloses in Fig. 13, the user equipment 20 has a transmitting unit 210, a receiving unit 220, a configuring unit 230, and a control unit 240. The transmitting unit 210 generates a transmission signal from transmission data and transmits the transmission signal through radio. The receiving unit 220 receives various types of signals through radio, and obtains a signal of a higher layer from a received signal of a physical layer. The configuring unit 230 stores various types of configuration information received from the base station apparatus 10 or the user equipment 20 through the receiving unit 220 in the storage device and reads the configuration information from the storage device as necessary. The configuring unit 230 also stores pre-configured configuration information. The control unit 240 controls D2D communication with other user equipment 20 as described above in the embodiments. Furthermore, the control unit 240 performs a process related to a scheduling request for D2D communication. The control unit 240 may schedule D2D communication for another user equipment 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413